Title: To Benjamin Franklin from ——— de Illens, 24 June 1780
From: Illens, —— de
To: Franklin, Benjamin


Monsieur!
Marseille 24. juin 1780
Un de mes Vaisseaux nomé le Diligent comandé par Capne. GrosJean, aborda heureusement à Charlestown en 1778 avec une Cargaison considérâble, & quoiqu’il fut d’une Portée assez forte, il ne pût point raporter avec luy les fonds de la Cargaison. En conséquence, mon Cape. GrosJean laissa au Trésor du Congrès environ 40 mille Pounds de Caroline, pour laquelle Some on luy délivra un contract, Soit une Déclaration des Trésoriers ou Comissaires du Trésor, Només Wilhelm ParcKer; & John Alx Croll No. 411. Sous la date du 27e. Janvier 1779, dont on m’a transmis Copie, l’original restant en mains de Mr Plombard, Consul de france au dit Charlestown, porte 7% d’intéret annuel.
Je désirerois Monsieur de retirer ces fonds. Si la chose n’est pas trop onéreuse, à défaut j’attendrai le retour de la Paix avec patience—
Mais je suis, come d’autres Négoicians, qui ont des fonds en main du Congrès, fort allarmé Sur le sort de ma Créance. Les papiers publics, nous parlent tous d’une réduction que le Congrès vient de faire à 2 ½% de Sa Valeur du Papier monoye. Je pense que l’on n’aura pas Sacrifié les Créances de la Nation, j’ose vous prier, Monsieur, de daigner me donner quelqu’éclaircissement Sur le Sort, que doit attendre le Comerce françois, de tous Ses fonds deposés au Trésor.
Copie
 
Notations: De Illenen Marselle 4. Juin 1780. / 24 Juin
